Case 9:18-cv-80176-BB Document 315-1 Entered on FLSD Docket 11/26/2019 Page 1 of 1

‘aBessew siy} ajajap Ajeyeipawwi ueyy
PUB JOS BU] JO JepUas By} BSIApe 0} Ajdei aseajd ‘108 UI NOA 0} JUaS UBEq
sey I J] “UONeUWOJU! pabajiAud pue jeguepyuoo uleyUCO Aew oBessow sip

 

WOd SJJSOWOJOAL MMM | WOd Sa SSWOIOAUM@jeyosedg
SOSZ SbP'soe (4) | OOSZ’SPr'SOE (L)

PVELEES BpPuojy ‘wely

0001 SNS “Pag Ue] Ep BDU0d GZSZ

d71 SYLSAW OUSAIY

jeyoseg 7 uehig

‘AJQIBIUIS

‘uOnIsOdap au} JO} Apyiqe|ieAe S,e4] MOU S/N ja] asea|d

‘Ayadoid jenzda}/a}U! S,UeWIa}y BAeg JO UOQeIYyQuap} “LT

"Junodde aAJasay Ayaqr] S,ueWwlaly aveg Jo UOQedYQuap! ayL "OT

"Jsauaqul Aueyaudoid e pjay aney Aew UeWIa]y aAeg YdIYM U! saluedWOd Aue jo UOQedyQuap! aul "ST
"sSalppe Ja|/eM UlOIIg II|GnNd s,UeWIa|y aAeg JO UOQeWyQuap! aul ‘tL

"eWeULY !R/M JO} SJUNODIe adessawyig Auy "ET

“PWEUEd !RM JO} SJUNODIe |leWa Auy ‘TL

"sjunod2e adessawig s, pgm Ayquap! 0} uaye} sdajs ‘Il

"UOQeEWJOJUI pue sjuaUNIOp AJeyaLdoOud (,PRM,,) SDT] Yeasay asuajag Oju| BM JO UOQeI0] ay]
"sjunoo2e adessawijig s,UeWIa|y aAeg AyQuap! 0} Uaye} Sdajs

"S9DASP 31U0}Iaj—a S,UBWIa} BAEG aAaSaid 0} Uaxe}] Sda}s pue SadIAapP I1U0J}IaI—a S,UeEWIAa|y aAeG Jo UOYeMUasaid aul
"S9DABP I1U0J}9ja S,UPWII]y BAeg 104 ApOysnd-jo-uleY? aul

OJ3AIY Seupuy

*ssaded SulyJOM S,ueWIa]y aAeg JO UOYeAJaSaid pue asesojs au]

‘ssey uewjez

"Sassasppe |IEWa S, gy AjQuap! 0} Uaye} sda}s ‘OL

"Sassauppe |iewWa S,UeWIaly aAeg AyQuap! 0} Uae} sdays
"S9DIABP 31U0I}aI—a S,UBWIa}y BAeg JO BulZew! 21suai04

-

“SOIIABP JIUOIPIIa S,UBWISB}y BAG SS9IDe O} sjdwayy

ANmM THOR AOA

"SADIABP I1U0J}IaI—a S,UPWI9}y BAeG JO UOQEIYyYuUap! ayy
:uOyIsOdap |eMIU! S,e4| 10} $210} Jo 4sSI] BY} Bue Ba}
‘JA pue ajAy

s|le}8q MOUS

‘someW YeseyeZ ‘WOd'dJsqmeyooy ‘woo'dyysqmuewpaaya

Wd 9L:L 3 6LOZ ‘LL Youew ‘Aepuoyy
<W09'a2SaWOJBAL@Jeyssedg> jeyoseg ueAg

YB ‘A UEWIA|>
